Case 0:20-cv-61010-AHS Document 21 Entered on FLSD Docket 09/23/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


   NACSO NON-PROFIT BUSINESS
   LEAGUE INC.,

            Plaintiff,
                                                      Case No.: 0:20-CV-61010-AHS
   v.

   CONSUMER FINANCIAL PROTECTION
   BUREAU,

            Defendant.


  PLAINTIFF’S UNOPPOSED MOTION TO FILE SUPPLEMENT TO IDENTIFY “DOE
                CORPORATION” ALLEGED AT PARAGRAPH 3
                OF THE AMENDED COMPLAINT UNDER SEAL

           Plaintiff, Nacso Non-Profit Business League Inc. (“NACSO”), by and through undersigned

  counsel, respectfully requests entry of an order, pursuant to Local Rule 5.4, allowing Plaintiff to

  file under seal a supplement to identify the “Doe Corporation” alleged at paragraph 3 of the

  Amended Complaint (Dkt. No. 14) against Defendants, Federal Trade Commission (the “FTC”)

  and Consumer Financial Protection Bureau (the “CFPB”) (collectively, the “Defendants”). The

  CFPB does not oppose entry of such an order. The FTC has not yet been served with a summons

  in this action. In support, NACSO states as follows:

        1. An identification and description of each item proposed for sealing. By way of

  background, this case is about the Defendants’ alleged application of the Telemarketing Sales

  Rule, 16 C.F.R. § 310.4(a)(2)(ii) (the “TSR”) to members of NACSO, which include credit repair

  organizations. NACSO filed its Complaint seeking declaratory relief on May 21, 2020. Since that

  time, NACSO has obtained new information which flows from the CFPB’s non-public

  investigation of, and issuance of Civil Investigative Demands to, some of NACSO’s members.


                                                  1
  45085810v1
Case 0:20-cv-61010-AHS Document 21 Entered on FLSD Docket 09/23/2020 Page 2 of 6



  This information reflects the Defendants’ substantive application of the TSR against members of

  NACSO. Substantive as-applied challenges may be brought up to six (6) years after the regulation

  was applied. See Florida Keys Citizens Coalition Inc. v. West, 996 F. Supp. 1254, 1256 (S.D. Fla.

  1998). As such, on September 15, 2020, NACSO filed its Amended Complaint that alleges, inter

  alia, a member was issued a Civil Investigative Demand in April 2020. See Amended Complaint

  at ⁋ 3. This allegation addresses the Court’s jurisdiction and rebuts any contrary argument that may

  be asserted by Defendants. However, in recognition of the generally non-public nature of these

  investigations, the Amended Complaint only identifies the member as “Doe Company” which was

  issued the Civil Investigative Demand in April 2020. See 12 C.F.R. § 1080.14 (“Bureau

  investigations generally are non-public.”); see also 12 U.S.C. § 5562(d)(1).

         Because the CFPB’s investigations “generally are non-public,” 12 C.F.R. § 1080.14,

  NACSO proposes to file a supplement under seal to reveal the identity of the NACSO member

  alleged at paragraph 3 of the Amended Complaint to have been the subject of the CFPB’s non-

  public investigation in order to avoid publically disclosing sensitive and confidential information

  to the detriment of the NACSO member.

     2. The reason that filing each item is necessary. The disclosure of the identity of the

  NACSO member which was the subject of the CFPB’s non-public investigation addresses the

  Court’s subject matter jurisdiction.

     3. The reason that sealing each item is necessary. The CFPB’s investigations, including

  the issuance of Civil Investigative Demands, “generally are non-public.” 12 U.S.C. § 1080.14. The

  disclosure of the identity of the NACSO member proposed for sealing must be sealed in order to

  protect the privacy of, and prevent injury to, the member.




                                                   2
  45085810v1
Case 0:20-cv-61010-AHS Document 21 Entered on FLSD Docket 09/23/2020 Page 3 of 6



     4. The reason that a means other than sealing is unavailable or unsatisfactory to

  preserve the interest advanced by the movant in support of seal. NACSO is not aware of means

  other than those sought herein that would satisfactorily preserve or protect the interests asserted

  with respect to the NACSO member.

     5. A statement of the proposed duration of the seal. NACSO proposes the duration of the

  relief sought herein be for as long as necessary for the Court to consider and rule on the Amended

  Complaint’s request for declaratory judgment.

                                    MEMORANDUM OF LAW

         The public’s right of access to judicial documents may be overcome by a showing of good

  cause by the party seeking protection. Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th

  Cir. 2007); Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1313 (11th Cir.

  2001). Generally, good cause “signifies a sound basis or legitimate need to take judicial action.”

  In re Alexander Grant & Co. Litig., 820 F.2d 352, 355 (11th Cir. 1987). Whether good cause exists

  is “decided by the nature and character of the information in question.” Romero, 480 F.3d at 1246

  (quoting Chicago Tribue, 263 F.3d at 1315). “Good cause is established by the moving party when

  disclosure will cause the party to suffer a clearly defined and serious injury.” NXP B.V. v. Research

  in Motion, Ltd., No. 6:120cv0498-Orl-22TBS, 2013 WL 4402833, at *2 (M.D. Fla. Aug. 15, 2013)

  (quoting Vista India, Inc. v. Raaga, LLC, No. 07-1262, 2008 WL 834399, at *2 (N.D.J. Mar. 27,

  2009)). Courts must also balance the competing interests of the protection of confidential

  information and the public’s right of access to the confidential information. See Chicago Tribune

  Co., 263 F.3d at 1313. Courts consider the following factors in balancing these interests:

                 whether allowing access would impair court functions or harm legitimate privacy
                 interests, the degree of an likelihood of injury if made public, the reliability of the
                 information, whether there will be an opportunity to respond to the information,



                                                   3
  45085810v1
Case 0:20-cv-61010-AHS Document 21 Entered on FLSD Docket 09/23/2020 Page 4 of 6



                 whether the information concerns public officials or public concerns, and the
                 availability of a less onerous alternative to sealing the documents.

  Romero, 480 F.3d at 1245.

         A party’s privacy interest in information is sufficient to overcome the public’s interest in

  accessing such information. Romero, 480 F.3d at 1246. And “[t]here is little question that

  disclosing the identity of targets of law-enforcement investigations can subject those identified to

  embarrassment and potentially more serious reputational harm.” SafeCard Services, Inc. v. S.E.C.,

  926 F.2d 1197, 1206 (D.C. 1991) (citing Senate of Puerto Rico v. U.S. Dept. of Justice, 823 F.2d

  574, 588 (D.C. 1987)).

         The factors weigh in favor of sealing the anticipated supplement to the Amended

  Complaint. In this declaratory action, NACSO intends to disclose, once the Court rules on this

  Motion to Seal, the identity of one of its members which was issued a Civil Investigative Demand

  as evidence in support of the Court’s jurisdiction. The parties recognize the general “non-public”

  nature of such investigations. The public disclosure of the NACSO member’s identity likely will

  subject the member to embarrassment and to reputational harm. In addition, allowing public access

  to the identity of the NACSO member could significantly harm the legitimate privacy interests the

  member has in protecting against the disclosure of its identity in the context of the CFPB’s

  investigation through this litigation. The likelihood of injury in the event of disclosure is almost

  certain, and the degree of that injury could be severe.

         The identity of the NACSO member does not concern public officials or public concerns,

  and the sealing of that identity would not impair the Court’s function. CFPB presumably is in

  possession of the identity of the NACSO member that CFPB issued a Civil Investigative Demand,

  and, in any event, NACSO does not seek to shield that information from Defendants.




                                                   4
  45085810v1
Case 0:20-cv-61010-AHS Document 21 Entered on FLSD Docket 09/23/2020 Page 5 of 6



         Finally, there is no alternative to sealing the identity of the NACSO member subject to a

  non-public Civil Investigative Demand. A basis for this Court’s jurisdiction is established by the

  enforcement actions taken against the NACSO member by the CFPB. In light of the recognized

  “non-public” nature of Civil Investigative Demands and the irreparable harm that would result

  from the public disclosure of the identity of the NACSO member, the Court should exercise its

  discretion to seal the supplement that will be limited to the identification of the alleged “Doe

  Corporation” for the duration of the case.

         WHEREFORE, Plaintiff Nacso Non-Profit Business League Inc. respectfully requests the

  Court to enter an order granting this Motion to Seal, directing NACSO to file its supplement to

  identify the “Doe Corporation” alleged at paragraph 3 of the Amended Complaint under seal, and

  awarding such other and further relied as this Court deems just and proper.

                                CERTIFICATE OF CONFERRAL

         Pursuant to Rule 7.1(a)(3) of the Local Rules, I certify that counsel for Plaintiff, Nacso

  Nonprofit Business League Inc., has conferred with counsel or Defendant, Consumer Financial

  Protection Bureau, in a good faith effort to resolve the issues raised in this Motion. Counsel for

  Defendant has indicated that Defendant does not oppose this Motion.

  Dated: September 23, 2020                             Respectfully submitted,

                                                         /s/ Beth-Ann E. Krimsky
                                                        Beth-Ann E. Krimsky
                                                        Florida Bar No. 968412
                                                        Lawren A. Zann
                                                        Florida Bar No. 42997
                                                        GREENSPOON MARDER LLP
                                                        200 E. Broward Blvd., Suite 1800
                                                        Fort Lauderdale, FL 33301
                                                        Tel: (954) 527-6296
                                                        Fax: (954) 333-4027
                                                        Counsel for Plaintiff



                                                   5
  45085810v1
Case 0:20-cv-61010-AHS Document 21 Entered on FLSD Docket 09/23/2020 Page 6 of 6



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing Motion to File Supplement to Identity “Doe

  Corporation” Alleged at Paragraph 3 of the Amended Complaint Under Seal was served on

  September 23, 2020, by transmission of Notices of Electronic Filing generated by CM/ECF on all

  counsel of record.

                                                    /s/ Beth-Ann E. Krimsky
                                                    Beth-Ann E. Krimsky




                                                6
  45085810v1
